Citation Nr: 0008444	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-51 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of coccyx fracture with lumbosacral strain.

2.  Entitlement to a compensable rating for appendectomy 
scar.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In June 1998, the Board remanded the two 
issues currently on appeal, as well as the issue of 
entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities.  This later 
issue became moot when the RO assigned a 10 percent rating 
for service-connected headaches in rating decision of July 
1998.  In addition, in a rating decision of April 1999, the 
RO assigned a 10 percent rating for the service-connected 
residuals of a fractured coccyx with lumbosacral strain, from 
July 28, 1995.

The claim for an evaluation in excess of 10 percent for 
residuals of a fractured coccyx with lumbosacral strain is 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained by 
the RO.

2.  The appendectomy scar is well healed and productive of no 
symptoms or functional impairment.






CONCLUSION OF LAW

The criteria for a compensable rating for an appendectomy 
scar have not been met.  38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected appendectomy scar.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Scars may be rated on the basis of limitation of function of 
the part affected.  38 C.F.R. § 4.71a, Diagnostic Code 7805.  
Superficial scars which are either poorly nourished with 
repeated ulceration or tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Additionally, the Board observes that in a claim such as this 
involving disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The service medical records show that the veteran had acute 
appendicitis and underwent an appendectomy in October 1985.  
Later examinations in service noted an appendectomy scar.

At a personal hearing in August 1997 before a hearing officer 
at the RO, the veteran testified that the appendectomy scar 
was tender to touch from time to time.  

In a statement dated in November 1997, the veteran noted that 
his appendectomy scar was worse and that he had pain in that 
area.

At a VA examination of the veteran's appendectomy scar in 
November 1998, it was noted that the veteran had undergone an 
appendectomy in 1985 with an uneventful post-operative 
course.  The veteran reported no symptoms referable to the 
scar at the time of the examination.  The examination showed 
a five centimeter vertical incision in the right lower 
abdominal quadrant.  There was no tenderness or adherence to 
the scar.  The texture of the scar was soft and supple.  
There was no elevation, depression, underlying tissue loss, 
inflammation, edema, or keloid formation of the scar.  In 
addition, the scar was pale and matched the color of the 
surrounding skin.  There was no disfigurement caused by the 
scar.  There was no limitation of function related to the 
scar.  The examiner noted that color photographs were not 
necessary as there was no disfigurement.  The diagnosis was 
well-healed right lower quadrant appendectomy scar with no 
residual symptoms.

Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's appendectomy scar.  Although the veteran 
testified in August 1997 and noted in his November 1997 
statement that the appendectomy scar was painful, none of the 
objective medical evidence shows that the scar is tender, 
painful, poorly nourished, or causes limitation of function 
of the part affected.  The VA outpatient treatment records do 
not show that the veteran complained of or was treated for a 
painful appendectomy scar.  In addition, the VA examination 
in November 1998 specifically for the purpose of examining 
the appendectomy scar showed that the scar was not tender, 
adherent, poorly nourished, disfiguring, or causing 
limitation of function of the part affected.  Accordingly, a 
compensable rating for the appendectomy scar is not 
warranted.


ORDER

Entitlement to a compensable rating for an appendectomy scar 
is denied.


REMAND

The most recent VA orthopedic examination of the residuals of 
a fractured coccyx with lumbosacral strain was performed in 
November 1998.  The examination report does not provide an 
adequate assessment of the functional impairment associated 
with this disability.  See 38 C.F.R. §§ 4.40, 4.45 (1999) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that the orthopedic examiner stated 
that with respect to the veteran's present complaints and 
symptoms, the veteran had "a chronic scar at his coccyx bone 
and only mild tenderness to pressure."  If the residuals of 
the fractured coccyx with lumbosacral strain include a scar 
which is tender and painful to objective demonstration, a 
separate 10 percent evaluation is in order for this scar. See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, this 
scar was not noted in service medical records or on the VA 
examination performed in April 1996.  Moreover, it is not 
clear from the November 1998 VA examination report whether 
the examiner was linking the finding of tenderness to the 
scar or to the coccyx fracture and lumbosacral strain.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected 
residuals of a fractured coccyx with 
lumbosacral strain.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The examiner should 
describe any scar in the area of the 
coccyx bone, to include any 
functional impairment from the scar.  
The examiner should indicate whether 
the scar is tender, painful, poorly 
nourished or ulcerated.  The 
examiner should also provide an 
opinion concerning the etiology of 
the scar, to include whether it is 
etiologically related to service or 
was caused or worsened by the 
service-connected residuals of a 
fractured coccyx with lumbosacral 
strain.

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should specifically indicate whether 
the manifestations of the 
lumbosacral strain include listing 
of the whole spine to the opposite 
side, positive Goldthwaite's sign, 
loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
muscle spasm on extreme forward 
bending and/or loss of lateral spine 
motion, unilateral, in a standing 
position.  The physician should be 
requested to identify any objective 
evidence of pain and to assess the 
extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, 
adjudicate the issue of entitlement 
to service connection for a scar in 
the coccyx area, and readjudicate 
the issue on appeal.  In 
readjudicating the issue on appeal, 
the RO should consider whether a 
separate rating is warranted for a 
scar in the coccyx area.  The RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
The veteran should be informed of 
the requirements to perfect an 
appeal with respect to any new issue 
addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues in appellate status should be returned to the Board at 
the same time.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


